Exhibit 10.2
 
 
Sourcefire, Inc.
Executive Change in Control Severance Plan
 
 
Effective March 31, 2008
As Amended Effective March 31, 2011

 



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
Table of Contents

              Page
ARTICLE 1 ADOPTION AND NATURE OF PLAN
    1  
1.1 Adoption of Plan
    1  
1.2 Nature of Plan
    1  
ARTICLE 2 DEFINED TERMS
    1  
ARTICLE 3 ELIGIBILITY TO PARTICIPATE
    5  
3.1 Notice of Eligibility; Participation Agreement
    5  
ARTICLE 4 SEVERANCE BENEFITS
    6  
4.1 Eligibility for Severance Benefits
    6  
4.2 Accrued and Unpaid Amounts
    6  
4.3 Severance Benefits
    6  
4.4 Loss of Eligibility
    7  
ARTICLE 5 GOLDEN PARACHUTE PROVISIONS
    8  
5.1 Best Payments Determination
    8  
ARTICLE 6 PLAN ADMINISTRATION; AMENDMENT AND TERMINATION
    9  
6.1 Administration of Plan
    9  
6.2 Amendment and Termination
    9  
6.3 ERISA Limitations
    10  
6.4 Claims and Appeals Procedures
    10  
ARTICLE 7 MISCELLANEOUS PROVISIONS
    12  
7.1 Tax Withholding
    12  
7.2 Section 409A Compliance
    12  
7.3 Waiver of Other Benefits; Non-Duplication
    12  
7.4 Coordination with Mandated Benefits
    13  
7.5 Non-Assignability
    13  
7.6 Facility of Payment
    13  
7.7 Assumption by Successor
    14  
7.8 Effect on Other Plans
    14  
7.9 Voluntary Plan/No Alteration of Employment-At-Will Status
    14  

-i-



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
Table of Contents
(continued)

              Page
7.10 Source of Payments
    14  
7.11 No Rights Created or Accrued
    14  
7.12 Controlling Law
    14  
7.13 Additional Plan Information
    16  
 
       
Exhibit A — Form of Separation and Release Agreement
       
 
       
Exhibit B — Form of Participation Agreement
       

-ii-



--------------------------------------------------------------------------------



 



Executive Change in Control Severance Plan
Sourcefire, Inc. Executive Change in Control Severance Plan
Effective March 31, 2008
As Amended Effective March 31, 2011
ARTICLE 1
ADOPTION AND NATURE OF PLAN
     1.1 Adoption of Plan. The Sourcefire, Inc. Executive Change in Control
Severance Plan (the “Plan”) is hereby established, effective as of March 31,
2008, as amended effective as of March 31, 2011, to provide separation pay and
other severance benefits for eligible executives of Sourcefire, Inc. (the
“Company”) in the event of their termination of employment with the Company
under the circumstances described in the Plan.
     1.2 Nature of Plan.
          (a) The Plan is an “employee welfare benefit plan” within the meaning
of Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), providing separation pay and severance benefits. This
document constitutes both the plan document and the summary plan description for
the Plan. Your ERISA rights are described at the end of this document. This
document is provided to you as required by ERISA. You should read all parts of
this description carefully so that you will not only understand the ways in
which the Plan may benefit you, but also certain exclusions to coverage and
limitations on the receipt of benefits which may apply to you. This Plan
supersedes and replaces any and all prior Company-sponsored severance or
retention plans, programs, policies or practices for the individuals covered
hereunder.
          (b) It is the Company’s intention to operate the Plan in a manner
consistent with the requirements applicable to “separation pay plans” providing
benefits in the case of involuntary separation from service under
Section 1.409A-1(b)(9) of the Treasury regulations such that the severance pay
and other benefits available under the Plan will be exempt from Section 409A of
the Internal Revenue Code, as amended (the “Code”) and shall be administered and
operated in conformity with this intention; provided, however, that in the event
and to the extent amounts payable under the Plan are or become subject to
Section 409A of the Code, it is the Company’s intention that such amounts be
payable in a manner consistent with the requirements of such Code section.
ARTICLE 2
DEFINED TERMS
     2.1 “Base Salary” means the Participant’s annualized base salary,
determined based on the rate of pay in effect during the last regularly
scheduled payroll period immediately preceding such Participant’s Termination
Date; provided that if the Participant’s Termination Date occurs within twelve
(12) months after a Change of Control, the Participant’s Base Salary

Page 1 of 17



--------------------------------------------------------------------------------



 



for purposes of the Plan shall not be less than his or her annual base salary in
effect immediately prior to such Change of Control. In the event of a
Participant’s Termination for Good Reason attributable to an involuntary
reduction in his or her annual base salary, such Participant’s Base Salary for
purposes of the Plan shall be the annual base salary as in effect immediately
prior to such involuntary reduction. Base Salary does not include any bonuses,
commissions, fringe benefits, overtime, car allowances, other irregular payments
or any other compensation except base salary.
     2.2 “Cause” means a Participant’s (i) theft, fraud, material dishonesty or
gross negligence in the conduct of the Company’s business, (ii) continuing
neglect of the Participant’s duties and responsibilities that has a material
adverse effect on the Company, (iii) engaging in personal conduct that would
constitute grounds for liability for sexual harassment or discrimination (as
proscribed by the U.S. Equal Employment Opportunity Commission Guidelines or any
other applicable state or local regulatory body), (iv) conviction of, or plea of
guilty or nolo contendere to, a felony (other than a violation of traffic or
motor vehicle laws), or (v) willful and continued material breach by the
Participant of his or her “Assignment of Inventions, Non-Disclosure,
Non-Solicitation and Non-Competition Agreement” or of any other
employment-related agreements (including, without limitation, any employment
agreement or offer letter) between the Participant and the Company that has a
material adverse effect on the Company; provided, however, that for purposes of
the Plan, any purported termination of the Participant’s employment shall be
presumed to be other than for Cause, unless (A) the Company first provides
written notice to the Participant which includes a copy of a resolution duly
adopted by the Board of Directors of the Company (the “Board” or the “Board of
Directors”) at a meeting of the Board called and held for the purpose of
considering such termination which finds “Cause” to exist and specifies the
particulars of such conduct, and (B) the Participant has been provided a period
of at least thirty (30) days after receipt of the Company’s notice during which
to cure, rescind or otherwise remedy the actions, events, or circumstances
described in the Company’s notice to the extent they are based on clauses (ii),
(iii) or (v) above.
     2.3 “Change in Control” means (A) the direct or indirect acquisition by any
person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act)) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders which a majority of the
Continuing Directors who are not Affiliates or Associates of the offeror do not
recommend such stockholders accept; (B) a change in the composition of the Board
over a period of twelve (12) months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who are
Continuing Directors; (C) a merger or consolidation in which the Company is not
the surviving entity, except for a transaction the principal purpose of which is
to change the state in which the Company is incorporated; (D) the sale, transfer
or other disposition of all or substantially all of the assets of the Company;
(E) the complete liquidation or dissolution of the Company; (F) any reverse
merger or series of related transactions culminating in a reverse merger
(including, but not

Page 2 of 17



--------------------------------------------------------------------------------



 



limited to, a tender offer followed by a reverse merger) in which the Company is
the surviving entity but (i) the shares of the Company’s common stock
outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (ii) in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from those who held
such securities immediately prior to such merger or the initial transaction
culminating in such merger, and excluding any such transaction or series of
related transactions that the Company determines shall not be a Change in
Control; or (G) acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities. As used herein, “Continuing Directors” means members of
the Board who either (i) have been Board members continuously for a period of at
least twelve (12) months or (ii) have been Board members for less than twelve
(12) months and were elected or nominated for election as Board members by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board. As
used herein, “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
Notwithstanding the foregoing, no payment of amounts subject to Section 409A of
the Code shall be triggered by any Change of Control that does not constitutes a
“change in the ownership or effective control, or in the ownership of a
substantial portion of the assets,” each as defined in Section 409A of the Code
and its related Treasury regulations.
     2.4 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, as set forth in Sections 601 through 609 of ERISA and
Section 4980B of the Code.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Company” means Sourcefire, Inc., a Delaware corporation, and its
successors.
     2.7 “Disabled” or “Disability” means (i) a Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) a Participant’s receipt, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, of income replacement benefits for a period of not less than three
(3) months under a plan or arrangement covering employees of the Company.
     2.8 “Eligible Executive” means an executive employee of the Company who has
received a Notice of Eligibility pursuant to Section 3.1 of the Plan.
     2.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

Page 3 of 17



--------------------------------------------------------------------------------



 



     2.10 “Good Reason” means (i) a material decrease in the Participant’s Base
Salary and/or Target Bonus, (ii) a material reduction or material adverse change
in the Participant’s authority, duties or job responsibilities, (iii) a
geographic relocation of the Participant without his or her consent more than
thirty (30) miles from the current location of his or her office as of the date
hereof), or (iv) a willful and continued material breach by the Company of this
Agreement or the “Assignment of Inventions, Non-Disclosure, Non-Solicitation and
Non-Competition Agreement” that has a material adverse effect on the
Participant; provided, however, that for purposes of this Agreement, any
proposed Termination of Employment by the Participant shall be presumed to be
other than for Good Reason, unless the Participant first provides written notice
to the Plan Administrator within ninety (90) days following the effective date
of such event, and the Company has been provided a period of at least thirty
(30) days after receipt of the Participant’s notice during which to cure,
rescind or otherwise remedy the actions, events, or circumstances described in
such notice. A Participant’s Termination of Employment shall not be considered
to be for Good Reason unless it occurs no more than one hundred and twenty
(120) days following the initial occurrence of the purported Good Reason
event(s) as described above.
     2.11 “Notice of Eligibility” means a written notice provided by the Plan
Administrator to an executive employee of the Company indicating his or her
eligibility to join the Plan and specifying the key terms to be used to
determine the Severance Benefits to which the executive employee may become
entitled as a Participant in the Plan.
     2.12 “Participant” means an Eligible Executive who has joined the Plan by
executing and timely submitting a Participation Agreement to the Plan
Administrator.
     2.13 “Participation Agreement” means the written agreement supplied by the
Plan Administrator to an Eligible Executive pursuant to Section 3.1 of the Plan.
     2.14 “Plan” means this Sourcefire, Inc. Executive Severance Plan, as
amended from time to time.
     2.15 “Qualifying Termination” means a Participant’s Termination of
Employment in any of the following circumstances:
          (a) During the period (i) commencing upon the earlier to occur of
(A) a Change in Control, or (B) at least a majority of the Board approves a
Change in Control, and (ii) ending at the end of the twelve (12) month period
following the consummation of such Change in Control, the Participant’s
involuntary Termination of Employment by the Company for reasons other than
Cause; provided, however, that consummation of such Change in Control shall be a
condition precedent to the effectiveness of this provision; or
          (b) The Participant’s Termination of Employment for Good Reason during
the period commencing with the occurrence of a Change in Control is to occur and
ending at the end of the twelve (12) month period following the consummation of
such Change in Control.
     2.16 “Release” means a general waiver and release of claims against the
Company, its directors, officers, employees, agents, and contractors as set
forth in Exhibit A or as otherwise approved by the Plan Administrator in its
sole discretion.

Page 4 of 17



--------------------------------------------------------------------------------



 



     2.17 “Severance Benefits” means the salary continuation, welfare benefits
continuation, equity acceleration, and other severance-related benefits
described in Section 4.3 of the Plan.
     2.18 “Severance Period” means, for any Participant, twelve (12) months.
     2.19 “Target Bonus” means the Participant’s annualized cash bonus target at
100% attainment of performance objectives, determined based on the bonus plan in
effect on such Participant’s Termination Date; provided that if the
Participant’s Termination Date occurs within twelve (12) months after a Change
of Control, the Participant’s Target Bonus for purposes of the Plan shall not be
less than his or her Target Bonus in effect immediately prior to such Change of
Control. In the event of a Participant’s Termination for Good Reason
attributable to an involuntary reduction in his or her Target Bonus, such
Participant’s Target Bonus for purposes of the Plan shall be the Target Bonus as
in effect immediately prior to such involuntary reduction
     2.20 “Termination Date” means, with respect to Severance Benefits or
similar benefits under the Plan that are exempt from the provisions of Code
Section 409A, the date on which a Participant ceases to be categorized as an
employee on the payroll system of the Company as a result of a Qualifying
Termination or otherwise. For purposes of Severance Benefits or similar benefits
under the Plan that are not exempt from the provisions of Code Section 409A, a
Participant’s Termination Date will be the date on which he or she incurs a
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and its related regulatory and administrative guidance), as determined by
the Plan Administrator in its sole discretion. The last day of a Participant’s
active employment with the Company shall be considered his or her “termination
date” for purposes of the Company’s other employee benefit plans, unless
otherwise provided by such plans. For purposes of a Participant’s eligibility
for continued health benefits under COBRA, the COBRA eligibility period shall
run from the Participant’s Termination Date, except as otherwise provided by
applicable law.
     2.21 “Termination of Employment”, “Terminated”, or “Terminates” means a
Participant’s (i) separation from service with the Company, (ii) refusal or
failure to return to work within three (3) working days after the date requested
by the Company which results in a separation from service with the Company, or
(iii) failure to return to work at the conclusion of a leave of absence.
Notwithstanding the foregoing, a Participant will not be deemed to have
experienced a Termination of Employment while absent on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six (6) months, or if longer, the period during which the Participant’s
right to reemployment is guaranteed by statute or contract. If the period of
leave exceeds six (6) months, and the Participant’s right to reemployment is not
guaranteed by statute or contract, he or she will be deemed to have experienced
a Termination of Employment as of the first day immediately following the end of
such six-month period. Notwithstanding the foregoing, for purposes of the Plan,
no payments of amounts subject to Section 409A of the Code shall be triggered by
any Termination of Employment that is not considered to constitute a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and its
related regulatory and administrative guidance, as determined by the Plan
Administrator in its sole discretion.

Page 5 of 17



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY TO PARTICIPATE
     3.1 Notice of Eligibility; Participation Agreement. The Plan Administrator
may, from time to time, determine those key executives of the Company who are
generally eligible to join the Plan (the “Eligible Executives”), and, upon
making such a determination, will provide a Notice of Eligibility to such
Eligible Executives specifying the particular Severance Benefits to which they
may become entitled upon their Qualifying Termination; provided, however, that
no Eligible Executive will commence participation in the Plan prior to his or
her execution and submission of a Participation Agreement in substantially the
form attached hereto as Exhibit B (or such other form as the Plan Administrator
may specify). An Eligible Executive who has submitted an executed Participation
Agreement to the Plan Administrator will be referred to as a “Participant.”
ARTICLE 4
SEVERANCE BENEFITS
     4.1 Eligibility for Severance Benefits. A Participant who experiences a
Qualifying Termination will be eligible to receive the Severance Benefits
described in Section 4.3 below, subject to the limitations described in
Section 4.4.
     4.2 Accrued and Unpaid Amounts. Notwithstanding Section 4.4(a) below, upon
a Participant’s Termination of Employment for any reason, he or she will be
entitled to receive payment of any Base Salary, bonus or incentive compensation,
expense reimbursements, and accrued vacation benefits that have been earned but
not paid at the time of his or her Termination of Employment. All such amounts
shall be paid to the terminated Participant within ten (10) days of his or her
Termination Date.
     4.3 Severance Benefits. Subject to Section 4.4 below, a Participant who is
otherwise eligible to receive Severance Benefits under the Plan may be entitled
to receive one or more of the following Severance Benefits, as specified in the
Participant’s Notice of Eligibility, following his or her Qualifying
Termination.
          (a) Salary Continuation Benefits.
               (i) A Participant’s salary continuation benefits will be equal to
a pro-rata portion of the Participant’s Base Salary paid over the applicable
Severance Period.
     (ii) Subject to Section 7.2(b) below (relating to certain payment subject
to Section 409A of the Code) and except as otherwise provided in the
Participant’s Notice of Eligibility, salary continuation benefits will be paid
for the duration of the Severance Period in substantially-equal semi-monthly
installments in accordance with the Company’s standard payroll procedures,
commencing on the second payroll date following the date on which the
Participant’s Release becomes effective and irrevocable. Notwithstanding the
foregoing, any remaining salary continuation benefits that are outstanding at
the time of a Participant’s death

Page 6 of 17



--------------------------------------------------------------------------------



 



will be paid to his or her designated Beneficiary in a single lump-sum payment
within sixty (60) days following the delivery of satisfactory evidence of the
Participant’s death to the Plan Administrator.
          (b) Continued Welfare Benefits. If a Participant and/or his or her
covered dependents timely elect(s) to receive health care continuation coverage
as provided by COBRA, the Company will pay the same percentage of the monthly
cost of his or her COBRA coverage as it paid for the Participant’s group health
coverage during his or her active employment for the duration of the Severance
Period. During any such Company-subsidized COBRA coverage period, the
Participant will be responsible for payment of the remainder of the cost of his
or her COBRA coverage, as specified in the COBRA notice to be supplied by the
Company following the Participant’s Qualifying Termination. Notwithstanding the
foregoing, if at any time the Company determines that its partial subsidy of the
Participant’s COBRA premiums would result in a violation of the
nondiscrimination rules of Code Section 105(h)(2) or any statute or regulation
of similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the subsidized COBRA premiums
described above, the Company will instead pay a fully taxable cash payment equal
to the Company’s portion of the applicable COBRA premiums for that month (such
amount, the “Special Severance Payment”) to the Participant on the last day of
each month of the remainder of the Benefit Period. All periods of
Company-subsidized coverage will be taken into account for purposes of
determining the Participant’s maximum period of COBRA entitlement. Following the
end of the Company-subsidized coverage period, the Participant will be
responsible for payment of his or her entire COBRA premium, to the extent the
Participant continues to be entitled to COBRA coverage at that time.
Notwithstanding the foregoing, in the event the terminated Participant becomes
covered under another employer’s group health plan (other than a plan which
imposes a preexisting condition exclusion unless the preexisting condition
exclusion does not apply) or otherwise ceases to be eligible for COBRA coverage
during the period provided in this Section 4.3(b), the Company shall cease
payment of its portion of the COBRA premiums or the Special Severance Payments,
as applicable.
          (c) Accelerated Vesting of Equity Awards. The Participant’s
outstanding and unvested stock options will accelerate and become vested, and
the restrictions applicable to his or her outstanding restricted stock award(s)
will lapse and become vested, as follows:
               (i) the vesting of Participant’s outstanding and unvested stock
options will accelerate and become fully vested; and
               (ii) the restrictions applicable to each of the Participant’s
outstanding awards of restricted stock and restricted stock units will lapse and
become vested by fifty percent (50%) of the total shares originally subject to
such award; provided, however, that in the event that as of Participant’s Date
of Termination there are not a sufficient number of shares subject to
restrictions (with respect to such award) to allow for the lapse described
above, either in full or in part, then, the restrictions shall lapse (with
respect to such award), as necessary to give effect to the restriction lapse
described in this subsection 4.3(c)(ii), up to the number of restricted shares
or restricted stock units then subject to such award.

Page 7 of 17



--------------------------------------------------------------------------------



 



     4.4 Loss of Eligibility. A Participant who is otherwise eligible to receive
Severance Benefits upon his or her Qualifying Termination will forfeit such
eligibility and any entitlement to some or all of the payments and benefits
available under the Plan in any of the following circumstances.
          (a) Failure to Provide Effective Release. All benefits provided under
the Plan are in consideration of a Participant’s execution of a Release. If a
Participant does not properly execute such a Release within forty-five (45) days
from his or her Termination Date or revokes his or her Release after submitting
it, the Participant will not be entitled to any Severance Benefits otherwise
available under the Plan.
          (b) Alternative Employment. A Participant who secures alternative
employment during the Severance Period will forfeit his or her entitlement to
receive further Company-funded subsidies for COBRA premiums but, subject to the
terms of the Plan and his or her Participation Agreement, will remain eligible
to receive salary continuation benefits.
          (c) Violation of Non-Disclosure, Non-Competition, or Non-Solicitation
Requirements. A Participant will forfeit any entitlement to Severance Benefits
under the Plan if the Plan Administrator determines that the Participant has
materially breached his or her Assignment of Inventions, Non-Disclosure,
Non-Solicitation and Non-Competition Agreement with the Company with respect to
Participant’s continuing obligations of non-disclosure, non-solicitation or
non-competition thereunder, as set forth in Sections 1, 5 and 6 thereof
respectively. To the extent permitted by law, if the Plan Administrator
determines that the Participant has so materially breached his or her Assignment
of Inventions, Non-Disclosure, Non-Solicitation and Non-Competition Agreement
with the Company, the Plan Administrator and the Company will immediately cease
any unpaid Severance Benefits and it will have the right to seek repayment of
any such Severance Benefits that have already been made, without prejudice to
any other remedies that may be available to the Company.
          (d) Non-Qualifying Termination. A Participant whose Termination of
Employment does not constitute a Qualifying Termination will not be entitled to
any Severance Benefits otherwise available under the Plan.
ARTICLE 5
GOLDEN PARACHUTE PROVISIONS
     5.1 Best Payments Determination. In the event of an event constituting a
change in the ownership or effective control of the Company or ownership of a
substantial portion of the assets of the Company described in
Section 280G(b)(2)(A)(i) of the Code, the Company, at its sole expense, shall
cause its independent auditors promptly to review all payments, accelerations,
distributions and benefits that have been made to or provided to, and are to be
made, or may be made, to or provided to, the Participants under the Plan
(irrespective of whether Severance Benefits or other payments are then payable
to such Participants at that time), and any other agreement or plan under which
they may individually or collectively benefit (collectively the “Original
Payments”), to determine the applicability of Section 4999 of the Code to each
of the Participants in connection with such event (other than under this
Article 5). The Company’s

Page 8 of 17



--------------------------------------------------------------------------------



 



independent auditors will perform this analysis in conformity with the foregoing
provisions and will provide the affected Participants with a copy of their
analysis and determination. Notwithstanding anything contained in this Plan to
the contrary, to the extent that the Original Payments would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Original Payments shall be reduced (but not below zero) to the extent necessary
so that no Original Payment shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by an Participant
shall exceed the net after-tax benefit received by him or her if no such
reduction was made. For purposes of the Plan, “net after-tax benefit” shall mean
(a) the Original Payments which an Participant receives or is then entitled to
receive from the Company that would constitute “parachute payments” within the
meaning of Section 280G of the Code, less (b) the amount of all federal, state
and local income taxes payable with respect to the foregoing calculated at the
maximum marginal income tax rate for each year in which the foregoing shall be
paid to an Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (c) the amount of the Excise Tax imposed with respect to the payments and
benefits described in (a) above. If a reduction is required by this provision,
the Participant, in his or her sole and absolute discretion, may determine which
Original Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax, and the Company shall pay such
reduced amount to him or her. The fees and expenses of the Company’s auditor for
its services in connection with the determinations and calculations contemplated
by this provision will be borne by the Company.
ARTICLE 6
PLAN ADMINISTRATION; AMENDMENT AND TERMINATION
     6.1 Administration of Plan. The Compensation Committee of the Board of
Directors of the Company will serve as the Plan Administrator. The Plan
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. The Plan Administrator may delegate in writing to any other person(s)
or committee all or any portion of its authority or responsibility with respect
to the Plan at any time. The Plan Administrator shall, in its sole and absolute
discretion, construe and interpret the terms and provisions of the Plan, and any
issue arising out of, relating to, or resulting from the administration and
operation of the Plan, which such construction or interpretation shall be final
and binding on all persons, entities and parties, including, without limitation,
any employees and shall be given the maximum possible deference allowed by law.
When making a determination or calculation, the Plan Administrator shall, in its
sole and absolute discretion, be entitled to rely upon information furnished by
employees or other individuals or entities acting on their behalf. To the extent
that any payment under the Plan may be made within a specified number of days on
or after any date or the occurrence of any event, the date of payment shall be
determined by the Plan Administrator in its sole discretion, and not by any
Participant, Beneficiary, or other individual.
     6.2 Amendment and Termination. The Company reserves the right, by written
action of its Board of Directors (or its delegate), to amend, modify or
terminate the Plan at any time, without advance notice to any employee;
provided, however, that no such amendment,

Page 9 of 17



--------------------------------------------------------------------------------



 



modification, or termination shall be effective with respect to the
availability, amount or timing of payment of any Severance Benefit to the extent
it adversely affects the entitlement of any Participant (without such
Participant’s prior consent) who would otherwise be eligible to receive
Severance Benefits, with respect to (i) a result of events or circumstances
which occurred or arose prior to the date on which the Board of Directors (or
its delegate) approved such amendment, modification, or termination, or (ii) any
such amendment, modification, or termination which is deemed to become effective
during the one (1) year period immediately following a Change in Control. Any
action of the Company in amending or terminating the Plan will be taken in a
non-fiduciary capacity. In the event of an Internal Revenue Service or
Department of Labor ruling which has the effect of reclassifying the Plan as an
“employee pension benefit plan” as defined in Section 3(2)(A) of the ERISA, the
Plan will be automatically terminated effective at the date of such ruling. No
communications in connection with the Plan made by any individual shall be
effective to modify or amend the Plan unless duly executed on an appropriate
form provided or approved by, and filed with, the Plan Administrator (including,
but not limited to, a Notice of Eligibility or Participation Agreement).
     6.3 ERISA Limitations.
          (a) No payments made pursuant to the Plan are contingent, either
directly or indirectly, upon a Participant’s retirement.
          (b) In no event shall the amount of a Severance Benefit or similar
benefits payable under the Plan exceed two (2) times the applicable
Participant’s annual compensation paid during the year immediately preceding his
or her Termination Date.
          (c) Under no circumstances will any Severance Benefits or similar
benefits under the Plan be payable to a Participant more that twenty-four
(24) months following his or her Termination Date.
     6.4 Claims and Appeals Procedures.
          (a) Claims Procedures.
               (i) Submission of Claims. Any employee or other person who
believes he or she is entitled to any payment under the Plan may submit a claim
in writing to the Plan Administrator. If the claim is denied (in full or in
part), the claimant shall be provided a written or electronic response from the
Plan Administrator.
               (ii) Contents of Notice of Claims Denial. In the event the Plan
Administrator denies a claim made under the Plan, the Plan Administrator’s will
deliver a written response to the claimant including the following information:
(1) the specific reason(s) for the denial; (2) reference to the specific Plan
provision(s) upon which the denial was based; (3) a description of any
additional or material information that is necessary for the appeal of the
denied claim to be successful, and an explanation of why this information is
necessary; (4) a description of any voluntary appeal procedures available under
the Plan and your right to receive information about them; (5) an explanation of
the review procedure summarized below, including the time limits applicable to
the review procedures and the claimant’s rights to submit

Page 10 of 17



--------------------------------------------------------------------------------



 



written comments and have them considered, the claimant’s right to review (upon
request and at no charge) relevant documents and other information; and
(6) statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following a denial of an appeal of the claim. If the
Plan Administrator relied on an internal rule, guideline, protocol, or other
similar criterion in denying the claim, then the Plan Administrator either will
provide the claimant with a copy of the criterion or will notify the claimant
that it relied on such a criterion and inform the claimant that he or she may
request a copy of the criterion free of charge.
               (iii) Timing of Delivery of Notice of Denial. The denial notice
shall be furnished to the claimant no later than ninety (90) days after receipt
of the claim by the Plan Administrator, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines than an extension of time for
processing is required, then notice of the extension shall be furnished to the
claimant prior to the termination of the initial ninety (90) day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
such initial period. The notice shall inform the claimant of the following:
(1) the special circumstances requiring the extension of time; (2) the date by
which the claimant can expect a decision; (3) the standards for determining the
claimant’s entitlement to benefits; (4) the unresolved issue(s) that prevent a
decision on the claim; and (5) a description of any additional information that
the claimant needs to submit.
          (b) Appeal Procedures.
               (i) Request for Review. If the claimant’s claim is denied, the
claimant (or his or her authorized representative) may apply in writing to the
Plan Administrator for a review of the decision denying the claim. The Plan
Administrator shall afford the claimant a full and fair review of the decision
denying the claim and, if so requested, shall: (1) provide the claimant with the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits; (2) provide that the claimant
shall be provided, upon request and free of charge, reasonable access to, and
copies of all documents, records and other information (other than documents,
records and other information that is legally privileged) relevant to the
claimant’s claim for benefits; and (3) provide for a review that takes into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
               (ii) Determination of Appeal. If the claimant’s appeal is
subsequently denied by the Plan Administrator, in whole or in part, then the
claimant shall be furnished with a denial notice that shall contain the
following: (1) the specific reason(s) for the denial; (2) reference to the
specific Plan provision(s) on which the denial is based; and (3) an explanation
of the Plan’s review procedures and the time limits applicable to such
procedures including a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following the denial on review.
               (iii) Timing of Decision on Review. The decision on review shall
be issued within sixty (60) days following the request for review. The period
for decision may, however, be extended up to one hundred and twenty (120) days
after such receipt if the Plan

Page 11 of 17



--------------------------------------------------------------------------------



 



Administrator determines that special circumstances require extension. In the
case of an extension, notice of the extension shall be furnished to the claimant
(or his or her authorized representative) prior to the expiration of the initial
sixty (60) day period. In no event shall such extension exceed a period of sixty
(60) days from the end of such initial period. The extension notice shall
indicate the special circumstances requiring the extension of time and the date
by which the Plan Administrator expects to render the benefits determination.
          (c) Procedural Requirements. No Participant, Beneficiary, or other
claimant may bring a lawsuit to recover benefits under the Plan until he or she
has exhausted the internal administrative process described above. No legal
action may be commenced at all unless commenced no later than one (1) year
following the issuance of a final decision on the claim for benefits, or the
expiration of the appeal decision period if no decision is issued. This one-year
statute of limitations on suits for all Severance Benefits available under the
Plan shall apply in any forum where such a suit is initiated.
ARTICLE 7
MISCELLANEOUS PROVISIONS
     7.1 Tax Withholding. All payments made or benefits provided under the Plan
shall be subject to withholding for any applicable taxes or other amounts which
federal, state or local law requires the Company to withhold. The Company’s
determination of the type and amount of taxes to be withheld from any payment or
benefit shall be final and binding on all persons having or claiming to have an
interest in this Plan.
     7.2 Section 409A Compliance.
          (a) Notwithstanding any other provisions to the contrary, no payments
or any benefits will be provided under the Plan earlier than permitted by
Section 409A of the Code, or later than the latest day permitted in order to
avoid taxation under such section. Further, the Plan Administrator, in its sole
discretion may amend or modify the Plan in any manner to provide for the
application and effects of Section 409A of the Code its related Treasury
regulations, and any related regulatory or administrative guidance issued by the
Internal Revenue Service.
          (b) Deferred Commencement Date for Specified Employees.
Notwithstanding any provision to the contrary in the Plan, to the extent
required to avoid a prohibited distribution under Section 409(A)(2) of the Code,
no Severance Benefits, payments, or other benefits to which a Participant
becomes entitled under the Plan shall be made prior to the earlier of (i) the
first business day following the expiration of the six (6)-month period measured
from the date of the Participant’s “separation from service” (as defined under
Code Section 409(A) and its related Treasury regulations) or (ii) the death of
the Participant if he or she is at the time a “specified employee” within the
meaning of that term under Section 409A of the Code. Upon the expiration of the
delay period required by Section 409A of the Code, all payments and benefits
deferred under this paragraph otherwise payable in the form of a salary
continuation shall commence to be paid by the end of the first month following
the expiration of the delay period. For the avoidance of doubt, that portion of
the payments provided under this Plan that do not exceed the Code Section 409A
Limit (as defined below) and which qualify as

Page 12 of 17



--------------------------------------------------------------------------------



 



“separation pay” under Treasury regulation Section 1.409A-1(b)(9)(iii), shall be
paid or commence to be paid on the date originally specified for such payment.
For purposes of this Plan, “Code Section 409A Limit” means the lesser of two
(2) times: (i) the Participant’s annual compensation paid during the Company’s
taxable year preceding the taxable year in which the Participant is terminated,
as determined under Treasury regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
any related Internal Revenue Service guidance; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which such termination occurs. In the event of a
Participant’s death, any amounts delayed under this Section 7.2(b) shall be paid
to the personal representative of the Participant’s estate as soon as
practicable but in all events within sixty (60) days after the date of his or
her death. For purposes of determining the individuals who will be “specified
employees” under the Plan, the identification date shall be December 31 of each
calendar year.
     7.3 Waiver of Other Benefits; Non-Duplication. By agreeing to commence
participation in the Plan, each Eligible Executive who would otherwise be
entitled to receive severance or similar benefits in connection with a
Termination under another employee benefit plan, employment agreement, offer
letter, or other agreement or understanding with the Company agrees to
irrevocably waive any such entitlement in full. Such waiver shall be in writing
in such form as may reasonably be specified by the Plan Administrator (including
in a Participation Agreement) and shall be filed with the Plan Administrator in
accordance with such rules and procedures as it may reasonably establish. The
Plan is intended to supersede, and not to duplicate, the provisions of the
Sourcefire, Inc. Executive Retention Plan (“Retention Plan”) in any case in
which an Eligible Executive would otherwise be entitled to severance or related
benefits under both this Plan and the Retention Plan arising out of the Eligible
Executive’s Qualifying Termination. In the event that an Eligible Executive
becomes entitled to receive Severance Benefits under this Plan and any such
benefits duplicate a benefit that would otherwise be provided under any other
plan, program, arrangement or agreement, including without limitation, the
Retention Plan, as a result of the Eligible Executive’s Termination
(irrespective of whether such Termination constitutes a Qualifying Termination),
then the Eligible Executive shall be entitled to receive only the Severance
Benefits available under the Plan and in no event shall such Eligible Executive
be entitled to receive any duplicative benefits. The Plan Administrator shall
determine in its sole and exclusive judgment and discretion whether and in what
manner the provisions of this Section 7.3 shall apply.
     7.4 Coordination with Mandated Benefits. To the extent that any federal,
state or local law, including, without limitation, so-called plant closing laws,
requires the Company to give advance notice or make payment of any kind to a
Participant because of his or her involuntary termination due to a layoff,
reduction in force, plant or facility closing, sale of business, change of
control, or any other similar event or reason, the benefits provided under this
Plan shall either be reduced or eliminated accordingly. The benefits provided
under this Plan are intended to satisfy any and all statutory obligations that
may arise out of any Participant’s involuntary termination for the foregoing
reasons, and the Plan Administrator shall so construe and implement the terms of
the Plan it its sole discretion. Included in the scope of the foregoing, if a
Participant receives notice from the Company pursuant to the Workers Adjustment
and Retraining Notification (“WARN”) Act, and remains employed during the WARN
notice period, then the Severance Benefits for which the Participant is eligible
under this Plan will be reduced

Page 13 of 17



--------------------------------------------------------------------------------



 



by the amount of the Severance Benefits he or she receives during the applicable
WARN notice period.
     7.5 Non-Assignability. In no event may any Participant, Eligible Executive,
or other current or former employee of the Company or any of its subsidiaries or
affiliates sell, transfer, anticipate, assign or otherwise dispose of any right
or interest under the Plan. At no time will any such right or interest be
subject to the claims of creditors nor liable to attachment, execution or other
legal process.
     7.6 Facility of Payment. If any person entitled to payments under this Plan
is, in the opinion of the Plan Administrator or its designee, incapacitated and
unable to use such payments in his or her own best interest, the Plan
Administrator or its designee may direct that payments (or any portion) be made
to that person’s legal guardian or conservator, or that person’s spouse, as an
alternative to payment to the person unable to use the payments. The Plan
Administrator or its designee will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.
     7.7 Assumption by Successor. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and to agree to perform the obligations under this Plan in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place; provided, however, that no such
assumption shall relieve the Company of its obligations hereunder. As used in
this Section 7.7, the “Company” shall include the Company and any successor to
its business and/or assets which assumes and agrees to perform the obligations
arising under this Plan by operation of law or otherwise.
     7.8 Effect on Other Plans. Participation in this Plan has no effect on the
rights of any Participant under any other employee benefit plan sponsored by the
Company such as any pension or profit-sharing, medical, dental or
hospitalization, life insurance, AD&D, bonus, incentive compensation, or
vacation pay plan. Employee rights under those benefit plans are governed solely
by their terms, and Participants should review those plans to ascertain their
rights under them.
     7.9 Voluntary Plan/No Alteration of Employment-At-Will Status. The adoption
of the Plan is purely voluntary on the part of the Company and the Plan shall
not be deemed to constitute a contract between the Company and any employee or
other person not in the employ of the Company, or to be a consideration for, or
an inducement or condition of, the employment of any employee or other person.
This Plan does not alter, and should not be considered as altering, the at-will
employment relationship between the Company and its employees, under which an
employee of the Company is free to terminate his/her employment relationship
with the Company at any time for any reason, and the Company may terminate its
employment relationship with an employee at any time for any lawful reason.
     7.10 Source of Payments. All Severance Benefits will be paid in cash from
the general funds of the Company; no separate fund will be established under the
Plan; and the Plan will

Page 14 of 17



--------------------------------------------------------------------------------



 



have no assets. No right of any person to receive any payment under the Plan
will be any greater than the right of any other general unsecured creditor of
the Company.
     7.11 No Rights Created or Accrued. No Participant shall have any vested
rights under the Plan and nothing herein shall be construed as giving any
Participant any nonforfeitable or vested rights to any benefits hereunder.
Nothing in the Plan shall be construed as giving to a Participant a right to
receive any benefit other than the benefits specifically provided under the
terms of the Plan. No benefits shall be deemed to accrue under the Plan at any
time except the time at which they become payable under the Plan, and no right
to a benefit under the Plan shall be deemed to vest prior to a Participant’s
Termination Date.
     7.12 Controlling Law. Except as may be otherwise provided in the contracts
incorporated by reference into the Plan, the provisions of the Plan shall be
construed, administered and enforced according to ERISA and, to the extent not
preempted, by the laws of the State of Maryland. If any provision of the Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if such illegal and invalid provisions had never been
set forth in the Plan.
Remainder of page intentionally blank

Page 15 of 17



--------------------------------------------------------------------------------



 



     7.13 Additional Plan Information.

     
Plan Name:
  Sourcefire, Inc. Executive Change in Control Severance Plan
 
   
Type of Plan:
  Unfunded welfare benefit plan
 
   
Plan Sponsor:
  Sourcefire, Inc.
 
   
Identification Numbers:
  EIN: 52-228965
PLAN NUMBER: 505
 
   
Plan Year:
  January 1 — December 31
 
   
Plan Administrator:
  The Compensation Committee of the Board of Directors
Sourcefire, Inc.
9770 Patuxent Woods Dr.
Columbia, MD 21046-1526
 
   
Agent for Service of Legal Process:
  Sourcefire, Inc.
9770 Patuxent Woods Dr.
Columbia, MD 21046-1526
Attn: General Counsel
 
   
Funding Mechanism:
  Unfunded plan; severance benefits are paid out of the Company’s general
assets.

Page 16 of 17



--------------------------------------------------------------------------------



 



STATEMENT OF ERISA RIGHTS
     The Employee Retirement Income Security Act of 1974 (“ERISA”) was enacted
to help assure that all employer-sponsored group benefits programs conform to
standards set by Congress. The Sourcefire, Inc. Executive Change in Control
Severance Plan is covered by ERISA and an employee who is a participant in this
Plan is entitled to certain rights and protections. ERISA provides that all Plan
participants shall be entitled to examine, without charge, at the Company’s
business office, all Plan documents and copies of all documents filed by the
Plan with the U.S. Department of Labor, such as detailed annual reports and to
obtain copies of all Plan documents and other Plan information, if applicable,
upon written request to the Company. The Company may make a reasonable charge
for the copies. The Company is required by law to furnish each participant with
a copy of this summary annual report, if applicable.
     In addition to creating rights for Plan participants, ERISA also sets forth
certain duties for the people who are responsible for the operation of the Plan.
The people who operate the Plan are called “fiduciaries” of the Plan. They have
a duty to operate the Plan prudently and in the best interests of you and other
Plan participants and beneficiaries. No one, including your employer, or any
other person, may fire you or otherwise discriminate against you to prevent you
from either obtaining any Plan benefit or exercising your rights under ERISA.
However, neither the existence of the Plan nor this summary plan description
constitutes an employment contract or affects the right of the Company to
lawfully terminate your employment.
     If your claim for a Plan benefit is denied in whole or in part, you must
receive a written explanation of the reasons for the denial. You have the right
to have the Plan Administrator review and reconsider your claim.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110
per day until you receive the materials (unless the materials were not sent
because of reasons beyond the control of the Plan Administrator). If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or federal court. If it should happen that Plan fiduciaries do
not fulfill their responsibilities under ERISA, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees (for example, if the
court finds your claim is frivolous).
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Company, you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
END OF PLAN

Page 17 of 17



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
Exhibit A — Form of Separation and Release Agreement
     THIS AGREEMENT AND GENERAL RELEASE (the “Release Agreement”) is made and
entered into on ___________, 20___, by and between _______________ (the
“Participant”) and SOURCEFIRE, INC., a Delaware corporation (the “Company”).
     WHEREAS, the Participant’s employment with the Company terminated effective
as of ______________, 200__ (the “Date of Termination”);
     WHEREAS, the Participant is a participant in the Sourcefire, Inc. Executive
Change in Control Severance Plan (the “Plan”), pursuant to which Participant is
eligible to receive severance benefits, contingent upon certain conditions that
are outlined in the Plan; and
     WHEREAS, one such condition under the Plan and that certain Participation
Agreement dated __________, 200_ between Participant and the Company (the
“Participation Agreement”) to receiving the severance benefits is Participant’s
execution, return and non-revocation of this Release Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Release Agreement, the sufficiency of which the
parties acknowledge, it is agreed as follows:
     1. In consideration of the Participant’s promises in this Release
Agreement, the Participant shall receive, subject to Section 2 hereof, the
severance benefits set forth in the Participation Agreement. The Participant’s
cash salary continuation benefits shall be subject to standard payroll tax
deductions and disbursed to the Participant in approximately equal installments
on the Company’s regularly-scheduled payroll dates commencing on the first
regular payday after the last to occur of: (a) the expiration of the revocation
period referenced in Section 7 below without revocation by the Participant; and
(b) Participant’s return to the Company and the Company’s verification of
Participant’s return of the items listed in Section 8 below. The Participant’s
entitlement to subsidized group health coverage will commence after the last to
occur of: (a) the expiration of the revocation period referenced in Section 7
below
Exhibit A

Page 1 of 9



--------------------------------------------------------------------------------



 



without revocation by the Participant; (b) Participant’s return to the Company
and the Company’s verification of Participant’s return of the items listed in
Section 8 below; and (c) the Participant’s timely submission of a “COBRA”
election to the Company or its designated representative.
     2. Notwithstanding anything to the contrary in this Release Agreement, if
on the date of the Participant’s Separation from Service (as defined below), the
Participant is a “specified employee” within the meaning of Code Section 409A,
any payments and benefits that otherwise would be due under Section 1 on account
of the Participant’s Separation from Service and within the first six (6) months
following the Participant’s Separation from Service, shall instead be paid in a
lump sum on the first business day of the seventh (7th) month following the
Participant’s Separation from Service (but only to the extent that such payments
or benefits constitute “deferrals of compensation,” within the meaning of United
States Treasury Regulation (“Treasury Regulation”) Section 1.409A-1(b) and after
application of the exemptions provided in Treasury
Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)). Each payment or benefit
under Section 1 shall be considered a separate payment for purposes of Treasury
Regulation Sections 1.409A-1(b)(4) and 1.409A-2(b)(2). For purposes of this
Release Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h)(1)(i).
     3. The parties agree that the payments described in the Plan, Participation
Agreement and this Release Agreement are in full, final and complete settlement
of all claims the Participant may have against the Company and its past and
present affiliates, officers, directors,
Exhibit A

Page 2 of 9



--------------------------------------------------------------------------------



 



owners, employees, agents, successors and assigns. The parties agree that the
Participant would not otherwise be entitled to these payments but for his
promises in this Release Agreement.
     4. Nothing in this Release Agreement shall be construed as an admission of
liability by the Company or its past and present affiliates, officers,
directors, owners, employees or agents, and the Company specifically disclaims
liability to or wrongful treatment of the Participant on the part of itself and
its past and present affiliates, officers, directors, owners, employees and
agents.
     5. The Participant represents that he has not filed any complaints or
charges against the Company with the Equal Employment Opportunity Commission or
with any other federal, state, local, foreign or other agency or court, and
covenants that he will not seek to recover on any claim released in this Release
Agreement.
     6. In exchange for the payments and other consideration under this Release
Agreement to which Participant would not otherwise be entitled, subject to
applicable law, Participant hereby releases and forever discharges the Company
and its past and present affiliates, directors, officers, owners, employees and
agents, as well as its successors and assigns (collectively, the “Releasees”),
from any and all claims, liabilities, damages, demands and causes of action or
liabilities of any nature or kind, whether now known or unknown, arising out of
or in any way connected with the Participant’s employment with the Company or
its affiliates or the termination of that employment; provided, however, that
nothing in this Release Agreement shall (i) waive any rights or claims of the
Participant that arise after this Release Agreement becomes effective, (ii)
impair or preclude his right to take action to enforce the terms of this Release
Agreement, (iii) impair the Participant’s vested rights under any tax-qualified
retirement plan
Exhibit A

Page 3 of 9



--------------------------------------------------------------------------------



 



maintained by the Company or its affiliates, or (iv) impair the Participant’s
rights to indemnification under any indemnification agreement(s) between the
Participant and the Company, any rights to and claims for indemnification or as
an insured under any directors and officers liability insurance policy in
connection with the Participant’s service as an officer, employee or agent of
the Company or any of its subsidiaries or affiliates, under their respective
certificates of incorporation and by-laws, or otherwise as provided by law. This
release includes but is not limited to claims arising under federal, state or
local laws prohibiting employment discrimination, including but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act (the “ADEA”), as amended, the Equal Pay Act and the Americans
with Disabilities Act, claims for attorneys’ fees or costs, and any and all
claims in contract or tort or premised on any other legal theory.
     7. Participant acknowledges that Participant is knowingly and voluntarily
waiving and releasing any rights Participant may have under the ADEA, as
amended. Participant also acknowledges that the consideration given for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which you were already entitled. You acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) Participant’s waiver
and release does not apply to any rights or claims that may arise after the
execution date of this Release Agreement; (b) Participant has [twenty-one
(21) or forty-five (45)] calendar days to consider this Release Agreement; and
(c) that Participant has seven (7) calendar days from the date he executes this
Release Agreement in which to revoke it. This Release Agreement will not be
effective or enforceable nor the amounts described in Sections ________ paid
until after the seven (7) day revocation period ends without revocation by him.
[Note: the 45-day
Exhibit A

Page 4 of 9



--------------------------------------------------------------------------------



 



consideration period applies when the waiver is requested as part of an exit
incentive or other employment termination program offered to a group of
employees — a group is 2. Otherwise, the consideration period is 21 days.]
Revocation can be made by delivery of a written notice of revocation to the
Chief Executive Officer of the Company, at the principal offices of the Company,
by midnight on or before the seventh (7th) calendar day after the Participant
signs this Release Agreement. [You further acknowledge that you have received
the Disclosure Under Title 29 U.S. Code Section 626(f)(1)(H) which is attached
hereto as Exhibit B.] [include Exhibit B if part of a group termination]
     8. The Participant acknowledges his continuing obligations under the
Employee Proprietary Information, Inventions, and Non-Competition Agreement,
signed by the Participant on __________, 2007 (the “NDA”), a copy of which is
attached hereto as Exhibit A. To the extent the Participant has not already done
so, the Participant will immediately return to the Company all originals and
copies of any material containing Proprietary Information (as such term is
defined in the NDA). To the extent the Participant has not already done so, the
Participant will also return to the Company any other items in his possession,
custody or control that are the property of the Company, including but not
limited to the Company’s documents and files (whether prepared by the
Participant, the Company, the Company’s affiliates or a third party) in any
form, including but not limited to, electronic, digital, and paper form (and all
copies thereof), beeper, personal digital assistant, credit cards,
identification card, diskettes and office keys or entry cards. The items that
fall within the scope of this Section 10 include, but are not limited to, files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to,
Exhibit A

Page 5 of 9



--------------------------------------------------------------------------------



 



computers, credit cards, entry cards, identification badges and keys); and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).
     9. The Participant acknowledges that he has been advised to consult with an
attorney of his choice with regard to this Release Agreement. The Participant
hereby acknowledges that he understands the significance of this Release
Agreement, and represents that the terms of this Release Agreement are fully
understood and voluntarily accepted by him.
     10. The Participant agrees to refrain from making any unfavorable comments,
in writing or orally, about the Company or its operations, policies or
procedures, or about any Releasee in any manner likely to be harmful to them or
their business, business reputation or personal reputation; provided that
Participant shall respond accurately and fully to any question, inquiry or
request for information when required by legal process.
     11. This Release Agreement shall be binding on the Participant and the
Company and upon their respective heirs, representatives, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, representatives, successors and assigns. The Company
shall cause its directors, officers, employees and agents to refrain from making
unfavorable comments, in writing or orally, about the Participant.
     12. This Release Agreement and the NDA together set forth the entire
agreement between the Participant and the Company, and fully supersede any and
all prior agreements or understandings between them regarding their respective
subject matter. This Release Agreement may be modified only by written agreement
signed by both parties.
Exhibit A

Page 6 of 9



--------------------------------------------------------------------------------



 



     13. The Participant and the Company agree that in the event any provision
of this Release Agreement is deemed to be invalid or unenforceable by any court
or administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from this Release Agreement and the remainder
of this Release Agreement shall remain in full force and effect.
     14. This Release Agreement in all respects shall be interpreted and entered
under the laws of the State of Maryland. The language of all parts of this
Release Agreement in all cases shall be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.
PLEASE READ CAREFULLY. THIS
AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

          Dated: _________________________  PARTICIPANT
                        Dated: _________________________   SOURCEFIRE, INC.
      By:           Name:           Title:        

Exhibit A

Page 7 of 9



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
EXHIBIT A TO FORM OF SEPARATION AND RELEASE AGREEMENT
EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS,
AND NON-COMPETITION AGREEMENT
[SEE ATTACHED]
Exhibit A

Page 8 of 9



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
EXHIBIT B TO FORM OF SEPARATION AND RELEASE AGREEMENT
DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(f)(1)(H)
Confidentiality Provision: The information contained in this document is private
and confidential. You may not disclose this information to anyone except your
professional advisors.

1.   Participants of the Sourcefire, Inc. Executive Change in Control Severance
Plan are eligible, subject to certain conditions, to receive a severance
package.

2.   You and all others receiving this disclosure will have forty-five (45) days
to review the terms and conditions of the severance package.

                  Selected for [DATE] Termination of Employment Age   Position  
Number
 
               

                  Not Selected for [DATE] Termination of Employment Age  
Position   Number
 
            1  
 
            1  
 
            1  
 
            1  
 
            1  
 
            1  
 
            1  

Exhibit A

Page 9 of 9



--------------------------------------------------------------------------------



 



Sourcefire, Inc. Executive Change in Control Severance Plan
Exhibit B — Form of Notice of Eligibility/Participation Agreement
Dear [Eligible Executive]:
This letter relates to the Sourcefire, Inc. Executive Change in Control
Severance Plan (the “Plan”) that we, Sourcefire, Inc. have adopted.
Through this letter, you are being offered the opportunity to become a
participant in the Plan and thereby to be eligible to receive the voluntary
severance benefits described below in the event of your “qualifying
termination.” A copy of the Plan is attached to this letter. You should read it
carefully and become comfortable with its terms and conditions, and those set
forth below. In order to commence participation in the Plan, you must execute
this letter and return it to the Company. By executing this letter, you will be
establishing a “Participation Agreement” within the meaning of the Plan, and you
will thereby be acknowledging and agreeing to the following provisions:

  •   that you have received and reviewed a copy of the Plan;     •   that terms
not defined in this letter but beginning with initial capital letters shall have
the meaning assigned to them in the Plan;     •   that your participation in the
Plan requires that you agree irrevocably and voluntarily to the terms of the
Plan and the terms set forth below; and     •   that you have had the
opportunity to carefully evaluate this opportunity, and desire to participate in
the Plan according to the terms and conditions set forth herein.

Subject to the foregoing, we invite you to become a “Participant” in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this letter agreement to the Company within thirty (30) days of your receipt of
this letter agreement. Capitalized terms used in this participation agreement
but not otherwise defined will have the meaning set forth in the Plan.
NOW, THEREFORE, you and the Company (hereinafter referred to as “the parties”)
hereby AGREE as follows:
     1. If while the Plan and this Participation Agreement are in effect, you
become entitled to a Severance Benefit in accordance with 4.2 of the Plan as a
result of your Qualifying Termination, then the following will be applicable.
          (a) Salary Continuation Benefits. Your cash Severance Benefits will be
paid in the form of salary continuation, at the time and the manner provided in
Section 4.3(a) of the Plan. The Severance Period used to determine the amount
and duration of your salary
Exhibit B

Page 1 of 4



--------------------------------------------------------------------------------



 



continuation benefits will be twelve (12) months. Your salary continuation
benefits will be determined based on your Base Salary, as provided in
Section 4.3(a) of the Plan.
          (b) COBRA Subsidy. You and your COBRA qualifying beneficiaries will be
entitled to COBRA continuation coverage at the active employee rates in effect
on your Termination Date for the duration of your Severance Period. Thereafter,
you will be entitled to continuation coverage at your own expense at the COBRA
premium rates then in effect and only to the extent you and/or your COBRA
qualifying beneficiaries remain eligible for COBRA coverage at that time.
          (c) Acceleration of Equity Awards. Your outstanding and unvested stock
options will accelerate and become vested, and the restrictions applicable to
your outstanding restricted stock award(s) will lapse and become vested, as
follows: (i) the vesting of your outstanding and unvested stock options will
accelerate and become fully vested; and (ii) the restrictions applicable to each
of your outstanding awards of restricted stock and restricted stock units will
lapse and become vested by fifty percent (50%) of the total shares originally
subject to such award; provided, however, that in the event that as of your Date
of Termination there are not a sufficient number of shares subject to
restrictions (with respect to such award) to allow for the lapse described
above, either in full or in part, then, the restrictions shall lapse (with
respect to such award), as necessary to give effect to the restriction lapse
described in this subsection 1(c), up to the number of restricted shares or
restricted stock units then subject to such award.
     2. Loss of Eligibility. Even if you are otherwise eligible to receive the
Severance Benefits described in Paragraph 1 above, you will forfeit your
entitlement to those benefits to the extent described below in the following
circumstances.

  •   Failure to Provide an Effective Release. As a condition of receiving any
Severance Benefits pursuant to the Plan and this Participation Agreement, you
must execute and not revoke a Release supplied by the Company. Payments of
Severance Benefits will not commence until your Release has become effective and
irrevocable.     •   Alternative Employment. If, subsequent to the commencement
of Severance Benefits, you secure alternative employment, your right to
Company-subsidized COBRA premiums will end but, subject to the terms of the Plan
and your Notice of Eligibility, you will remain eligible to receive salary
continuation benefits.     •   Violation of Certain Obligations. If, subsequent
to the commencement of Severance Benefits, you violate the continuing
non-disclosure, non-competition, or non-solicitation provisions applicable to
you under an agreement with the Company, your right to continuing salary
continuation benefits and Company-subsidized COBRA premiums will end, and the
Company will be entitled to recover any prior payments made to you and to
exercise any other rights and remedies it may have under the terms of the
applicable agreement.

Exhibit B

Page 2 of 4



--------------------------------------------------------------------------------



 



  •   Non-Qualifying Termination. If your employment with the Company ends in
circumstances that are not a Qualifying Termination (for example, you are
terminated by the Company for Cause, you voluntarily resign without Good Reason,
or your termination occurs more than twelve months following a Change in
Control), you will not be entitled to receive any Severance Benefits under the
Plan.

     3. Waiver of Other Benefits; Non-Duplication. As a condition of and in
consideration of your becoming eligible to receive the Severance Benefits
provided under the terms and conditions of the Plan and this Participation
Agreement, you agree to waive any and all rights, benefits, and privileges to
severance or similar benefits that you might otherwise be entitled to receive
under any other oral or written plan, employment agreement or arrangement
(including, without limitation, your existing employment agreement or offer
letter). You understand that this waiver is irrevocable, and that this
Participation Agreement and the Plan set forth the entire agreement between us
with respect to any subject matter covered herein. The Plan is intended to
supersede, and not to duplicate, the provisions of the Sourcefire, Inc.
Executive Retention Plan (“Retention Plan”) in any case in which you would
otherwise be entitled to severance or related benefits under both this Plan and
the Retention Plan arising out of your Qualifying Termination. For purposes of
clarification, your waiver will not generally preclude you from eligibility to
participate in the Retention Plan, but if you become eligible to receive
Severance Benefits as a result of your Qualifying Termination, you will forfeit
any “retention benefits” you might otherwise be entitled to receive under the
Retention Plan. In no event will you be entitled to receive benefits under both
the Plan and the Retention Plan as a result of your Termination.
     4. Tax Compliance. You understand and acknowledge that you are ultimately
liable and responsible for all taxes owed in connection with any Severance
Benefits you may receive under the Plan, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with these benefits. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with your Severance
Benefits. While the Company intends to operate the Plan in a manner that avoids
the limitations imposed by Section 409A of the Internal Revenue Code, the
Company makes no representation that the Plan will, in fact, avoid these
limitations or will comply with Section 409A to the extent it becomes
applicable. The Company makes no undertaking to prevent Section 409A from
applying to this Plan or any Severance Benefits made under it or to mitigate the
effects of such provision on any payments made pursuant to this Plan. You are
encouraged to consult a tax adviser regarding the potential tax and other
implications of participation in the Plan in light of your own personal
circumstances.
You understand and acknowledge that the Company in the exercise of its sole
discretion and without your consent, may amend or modify this letter agreement
and the Plan in any manner and delay the payment of amounts pursuant to this
letter agreement and the Plan to the minimum extent necessary to meet the
requirements of Section 409A as amplified by any Treasury regulations or
guidance from the Internal Revenue Service as the Company deems appropriate or
advisable
Exhibit B

Page 3 of 4



--------------------------------------------------------------------------------



 



     5. Severability of Provisions. If any provision of the Plan, or of this
Participation Agreement, is determined to be unlawful, invalid or unenforceable,
such provision shall be deemed severed from the Plan or this Participation
Agreement, respectively, but every other provision of the Plan or of this
Participation Agreement shall remain in full force and effect. In substitution
for any provision of the Plan or this Participation Agreement being held
unlawful, invalid or unenforceable, there shall be substituted a provision of
similar import reflecting the original intent of the parties hereto to the
fullest extent permissible under law.
     6. Acknowledgment. You recognize and agree that your execution of this
Participation Agreement results in your enrollment and participation in the
Plan, that you agree to be bound by the terms and conditions of the Plan and
this Participation Agreement, and that you understand that this Participation
Agreement may not be amended or modified except pursuant to Section 6.2 of the
Plan.
     DATED _____________.

            SOURCEFIRE, INC., a Delaware corporation
      By:           Title:           "Company"        Accepted and Agreed this
____ day of _________________, 2008.
      SIGNED:           "Participant"             

Exhibit B

Page 4 of 4